      Case 3:16-md-02741-VC Document 2919 Filed 03/04/19 Page 1 of 4




 1
     WILKINSON WALSH + ESKOVITZ LLP                   ARNOLD & PORTER KAYE SCHOLER
 2   Brian L. Stekloff (pro hac vice)                 Pamela Yates (CA Bar No. 137440)
     (bstekloff@wilkinsonwalsh.com)                   (Pamela.Yates@arnoldporter.com)
 3   Rakesh Kilaru (pro hac vice)                     777 South Figueroa St., 44th Floor
     (rkilaru@wilkinsonwalsh.com)                     Los Angeles, CA 90017
 4   2001 M St. NW                                    Tel: 213-243-4178
     10th Floor                                       Fax: 213-243-4199
 5
     Washington, DC 20036
 6   Tel: 202-847-4030
     Fax: 202-847-4005
 7
     HOLLINGSWORTH LLP                                COVINGTON & BURLING LLP
 8   Eric G. Lasker (pro hac vice)                    Michael X. Imbroscio (pro hac vice)
     (elasker@hollingsworthllp.com)                   (mimbroscio@cov.com)
 9
     1350 I St. NW                                    One City Center
10   Washington, DC 20005                             850 10th St. NW
     Tel: 202-898-5843                                Washington, DC 20001
11   Fax: 202-682-1639                                Tel: 202-662-6000

12
     Attorneys for Defendant
13   MONSANTO COMPANY
14
                                  UNITED STATES DISTRICT COURT
15
                                NORTHERN DISTRICT OF CALIFORNIA
16
                                                       )
17   IN RE: ROUNDUP PRODUCTS                           )   MDL No. 2741
     LIABILITY LITIGATION                              )
18                                                     )   Case No. 3:16-md-02741-VC
                                                       )
19                                                     )
     Hardeman v. Monsanto Co., et al.,                 )   MONSANTO COMPANY’S RESPONSE
20   3:16-cv-0525-VC                                   )   TO EDWIN HARDEMAN’S
                                                       )   SUPPLEMENTAL BRIEF PURSUANT TO
21                                                     )   PTO 81
                                                       )
22                                                     )
23

24                                          INTRODUCTION
25          Plaintiff Edwin Hardeman’s (“Plaintiff”) supplemental brief concerning Industrial Bio-
26   Test Labs (“IBT”) misrepresents the historical record and IBT has no relevance to any of the
27   issues in Phase 2. Contrary to Plaintiff’s suggestion, the IBT fraud was not specific to
28
                                                    -1-
     MONSANTO CO.’S RESP. TO PLF. EDWIN HARDEMAN’S SUPPLEMENTAL BR. PURSUANT TO PTO 81
                                3:16-md-02741-VC & 3:16-cv-0525-VC
         Case 3:16-md-02741-VC Document 2919 Filed 03/04/19 Page 2 of 4




 1   Monsanto, and there is no evidence that Monsanto was in any way complicit in that fraud.
 2   Rather, Monsanto was a victim of a widespread fraud perpetrated by IBT on dozens of
 3   manufacturers, including pharmaceutical and other pesticide producers, as well as numerous
 4   government agencies. See TX 504 (also available at https://nepis.epa.gov/Exe/
 5   ZyPURL.cgi?Dockey=91014ULV.txt). 1 The U.S. Environmental Protection Agency (“EPA”)
 6   did not revoke approval of any pesticide, the safety of many of which (including glyphosate)
 7   were supported by other, validated studies. Id. at 1, 3-4. Instead, EPA required manufacturers to
 8   fill any data gaps by conducting new studies. Plaintiff’s attempt to blame Monsanto for IBT’s
 9   misconduct is without basis.
10           In the 1970s, IBT was a leading provider of toxicology testing to industry and
11   government agencies. In 1976, the U.S. Food and Drug Administration (“FDA”) discovered
12   discrepancies in some of the toxicology tests produced by IBT. Id. at 8. Because of this, the
13   EPA demanded an audit of all IBT studies which were used to support pesticide registration.
14   The EPA audit identified widespread problems involving 38 companies, 140 chemicals and 801
15   studies. Id. at 7. Monsanto repeated all of the glyphosate studies in question according to EPA
16   guidelines, and no IBT data are currently used in support of glyphosate registration.
17                                                  ARGUMENT
18           The evidence that Plaintiff seeks to introduce concerning IBT is not relevant to the issues
19   in this case and would only serve to waste time and confuse the jury. Such evidence would also
20   be unduly prejudicial against Monsanto.
21           Plaintiff claims that the IBT evidence is relevant to “whether Monsanto used reasonable
22   care to prevent harm to Mr. Hardeman” and to punitive damages. See Edwin Hardeman’s Suppl.
23   Br. Pursuant to PTO 81 at 3, ECF No. 2813. Specifically, Plaintiff claims that the evidence
24   shows Monsanto’s “awareness of and indifference to” IBT’s fraud, which he states is directly
25   relevant to his claim of negligence. Id. at 3. But Monsanto was a victim of IBT’s fraud, and
26
     1
27    See also Mark Seaton, Ph.D., An Update on FDA’s Good Laboratory Practice (GLP) for Nonclinical Laboratory
     Studies Proposed Rule, SOT: Regulatory and Safety Evaluation Specialty Section Webinar, FDA, at 12 (Sept. 29,
28   2017), http://www.toxicology.org/groups/ss/rsess/doc/2017SOTWebinar_with_notesRSESS_Seaton.pdf.
                                                         -2-
     MONSANTO CO.’S RESP. TO PLF. EDWIN HARDEMAN’S SUPPLEMENTAL BR. PURSUANT TO PTO 81
                                3:16-md-02741-VC & 3:16-cv-0525-VC
      Case 3:16-md-02741-VC Document 2919 Filed 03/04/19 Page 3 of 4




 1   there is no evidence that Monsanto knew of the problems with the glyphosate studies until they
 2   were discovered by the government investigation. Monsanto is no different than the dozens of
 3   other manufacturers and government agencies that were victimized by IBT’s misconduct.
 4   Plaintiff further seeks to tar Monsanto with the misconduct of one of the implicated IBT
 5   scientists, David Wright, but there is no evidence that Mr. Wright engaged in any misconduct
 6   while employed by Monsanto or that he was at any time involved in any toxicology studies
 7   involving glyphosate. Nor is there any evidence that Monsanto was ever implicated in IBT’s
 8   fraud.
 9            The IBT fraud is not relevant to the Phase 2 issue of whether Roundup® is a defective
10   product or whether it should have included a cancer warning. The relevant studies were all
11   replaced decades ago. Monsanto at all times complied with EPA regulations and requirements in
12   selling its Roundup® products. And EPA repeatedly has approved Roundup® and Roundup®
13   labeling without any cancer warning, consistent with its extensive scientific reviews and
14   determinations that glyphosate does not pose a cancer risk in humans.
15            Nor is evidence concerning IBT relevant to punitive damages. Plaintiff has no evidence
16   that demonstrate that Monsanto was involved in perpetuating IBT’s fraud and cannot connect
17   IBT’s fraud in the 1970s to his own much later use of Roundup® products.
18            Allowing a sideshow into IBT would serve no purpose but to confuse and potentially
19   inflame the jury with facts that have nothing to do with the issues before them in this trial.
20   Monsanto should not be required to prove its innocence in a decades-old third-party fraud – in
21   which Monsanto was a victim – to defend the present product liability lawsuit.
22

23   Date: March 4, 2019                           /s/ Eric G. Lasker__________________
24
                                                  Brian L. Stekloff (pro hac vice)
25                                                (bstekloff@wilkinsonwalsh.com)
                                                  Rakesh Kilaru (pro hac vice)
26                                                (rkilaru@wilkinsonwalsh.com)
                                                  WILKINSON WALSH + ESKOVITZ LLP
27                                                2001 M St. NW
                                                  10th Floor
28
                                                    -3-
     MONSANTO CO.’S RESP. TO PLF. EDWIN HARDEMAN’S SUPPLEMENTAL BR. PURSUANT TO PTO 81
                                3:16-md-02741-VC & 3:16-cv-0525-VC
     Case 3:16-md-02741-VC Document 2919 Filed 03/04/19 Page 4 of 4



                                         Washington, DC 20036
 1
                                         Tel:   202-847-4030
 2                                       Fax:   202-847-4005

 3                                       Pamela Yates (CA Bar No. 137440)
                                         (Pamela.Yates@arnoldporter.com)
 4                                       ARNOLD & PORTER KAYE SCHOLER
                                         777 South Figueroa St., 44th Floor
 5
                                         Los Angeles, CA 90017
 6                                       Tel: 213-243-4178
                                         Fax: 213-243-4199
 7
                                         Eric G. Lasker (pro hac vice)
 8                                       (elasker@hollingsworthllp.com)
                                         HOLLINGSWORTH LLP
 9
                                         1350 I St. NW
10                                       Washington, DC 20005
                                         Tel: 202-898-5843
11                                       Fax: 202-682-1639

12                                       Michael X. Imbroscio (pro hac vice)
                                         (mimbroscio@cov.com)
13                                       COVINGTON & BURLING LLP
14                                       One City Center
                                         850 10th St. NW
15                                       Washington, DC 20001
                                         Tel: 202-662-6000
16
                                         Attorneys for Defendant
17                                       MONSANTO COMPANY
18

19

20

21

22

23

24

25

26

27

28
                                           -4-
     MONSANTO CO.’S RESP. TO PLF. EDWIN HARDEMAN’S SUPPLEMENTAL BR. PURSUANT TO PTO 81
                                3:16-md-02741-VC & 3:16-cv-0525-VC
